Name: Commission Directive 2007/55/EC of 17 September 2007 amending certain Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for azinphos-methyl (Text with EEA relevance )
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing;  animal product;  agricultural policy
 Date Published: 2007-09-18

 18.9.2007 EN Official Journal of the European Union L 243/41 COMMISSION DIRECTIVE 2007/55/EC of 17 September 2007 amending certain Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for azinphos-methyl (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (2), and in particular Article 10 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (3), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (4), and in particular Article 7 thereof, Whereas: (1) The Commission was informed that for azinphos-methyl current MRLs may need to be revised in the light of the availability of new information on the toxicology and consumer intake. The Commission has asked the Member State which acted as rapporteur for azinphos-methyl under Council Directive 91/414/EEC (5), to make a proposal for the review of Community MRLs. Such a proposal was submitted to the Commission. (2) Community MRLs and the levels recommended by the Codex Alimentarius are fixed and evaluated following similar procedures. There are a number of Codex MRLs for azinphos-methyl. The Community MRLs based on Codex MRLs have also been evaluated by the Rapporteur Member State in the light of the new information on the risks for the consumers. (3) The lifetime and short-term exposure of consumers to the azinphos-methyl via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation (6). On that basis, it is appropriate to fix new MRLs, which will ensure that there is no unacceptable consumer exposure. (4) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination. (5) It is therefore necessary to modify the MRLs set out in the Annexes to Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer. (6) Through the World Trade Organisation, the Communitys trading partners have been informed about the new MRLs and their comments on these levels will be taken into account. (7) Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC the entry relating to azinphos-methyl is deleted. Article 2 Directive 86/362/EEC is amended in accordance with Annex I to this Directive. Article 3 Directive 86/363/EEC is amended in accordance with Annex II to this Directive. Article 4 Directive 90/642/EEC is amended in accordance with Annex III to this Directive. Article 5 Member States shall adopt and publish, by 18 March 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 19 March 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 6 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 7 This Directive is addressed to the Member States. Done at Brussels, 17 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 340, 9.12.1976, p. 26. Directive as last amended by Commission Directive 2007/8/EC (OJ L 63, 1.3.2007, p. 9). (2) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2007/27/EC (OJ L 128, 16.5.2007, p. 31). (3) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Commission Directive 2007/28/EC (OJ L 135, 26.5.2007, p. 6). (4) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2007/39/EC (OJ L 165, 27.6.2007, p. 25). (5) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/52/EC (OJ L 214, 17.8.2007, p. 3). (6) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). ANNEX I In Part A of Annex II to Directive 86/362/EEC, the following line is added: Pesticide residues Maximum levels in mg/kg Azinphos-methyl 0,05 (*) CEREALS ANNEX II In Part A of Annex II to Directive 86/363/EEC, the following line is added: Maximum levels in mg/kg (ppm) Pesticide residues of fat contained in meat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 (1) (4) for cows milk and whole cream cows milk listed in Annex I under headings No 0401: for other foodstuffs in heading Nos 0401, 0402, 0405 00 and 0406 in accordance with (2) (4) of shelled fresh eggs, for birds eggs and egg yolks listed in Annex I under headings Nos 0407 00 and 0408 (3) (4) Azinphos-methyl 0,01 (1) 0,01 (1) 0,01 (1) (1) Indicates lower limit of analytical determination. ANNEX III In Part A of Annex II to Directive 90/642/EEC, the following column is added: Groups and examples of individual products to which the MRLs apply Azinphos-methyl 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar, nuts (i) CITRUS FRUIT 0,05 (1) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,5 Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,5 (2) Apples Pears Quinces Others (iv) STONE FRUIT 0,5 (2) Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,05 (1) Table grapes Wine grapes (b) Strawberries (other than wild) 0,5 (2) (c) Cane fruit (other than wild) 0,5 (2) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries 0,1 Currants (red, black and white) 0,5 (2) Gooseberries 0,5 (2) Others 0,05 (1) (e) Wild berries and wild fruit 0,05 (1) (vi) MISCELLANEOUS 0,05 (1) Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples Pomegranate Others 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES 0,05 (1) Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES 0,05 (1) Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea 0,05 (1) Tomatoes Peppers Aubergines Okra Others (b) Cucurbits  edible peel Cucumbers 0,2 Gherkins Courgettes Others 0,05 (1) (c) Cucurbits  inedible peel 0,05 (1) Melons Squashes Watermelons Others (d) Sweetcorn 0,05 (1) (iv) BRASSICA VEGETABLES 0,05 (1) (a) Flowering brassica Broccoli (including Calabrese) Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (1) (a) Lettuce and similar Cress Lamb's lettuce Lettuce Scarole (broad-leaf endive) Rocket Leaves and stems of brassica, including turnip greens Others (b) Spinach and similar Spinach Beet leaves (chard) Others (c) Watercress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,05 (1) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) 0,05 (1) Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (viii) FUNGI 0,05 (1) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,05 (1) Beans Lentils Peas Lupines Others 4. Oilseed Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rapeseed Soya bean Mustard seed Cotton seed 0,2 Hemp seed Others 0,05 (1) 5. Potatoes 0,05 (1) Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1 (1) 7. Hops (dried), including hop pellets and unconcentrated powder 0,1 (1) (1) Indicates lower limit of analytical determination. (2) Temporary MRL until 18 September 2008. After this date the MRL will be 0,05 () mg/kg unless modified by a Directive or a Regulation.